TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00219-CV


In re Robert Lee Martin





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

	Relator Robert Lee Martin filed a petition for writ of mandamus, complaining that
the trial court had not set his motion to compel for a hearing.  See Tex. R. App. P. 52.8.  Since the
filing of his petition, the Travis County Court Administrator has provided us with copies of letters
sent to Martin in the last two weeks (1) informing him that his motions and requests had been
forwarded to the court administrator; (2) explaining Travis County's central docket system; and
(3) informing Martin that his motions have been set for a telephonic hearing on June 9, 2009,
cautioning him that it is his responsibility to inform other parties about the hearing.  Travis County's
Court Administrator has thus provided Martin the relief he sought by mandamus.  We therefore deny
the petition for writ of mandamus as moot.

					__________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Filed:   May 29, 2009